
	
		I
		112th CONGRESS
		2d Session
		H. R. 6086
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2012
			Mr. Heinrich
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the heads of Federal public land management
		  agencies to prepare reports on the availability of public access and egress to
		  Federal public lands for hunting, fishing, and other recreational purposes, to
		  amend the Land and Water Conservation Fund Act of 1965 to provide funding for
		  recreational public access to Federal land, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hunt Unrestricted on National
			 Treasures Act or the HUNT Act.
		2.Report on public
			 access and egress to Federal public land
			(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, and annually thereafter, each head of a Federal
			 public land management agency shall make available to the public on the Web
			 site of the agency a report that includes—
				(1)a list of the location and acreage of lands
			 more than 640 acres in size under the jurisdiction of such agency on which the
			 public is allowed under Federal or State law to hunt, fish, or to use such
			 lands for other recreational purposes—
					(A)to which there is
			 no public access or egress; or
					(B)to which public access or egress to the
			 legal boundaries of such lands is significantly restricted (as determined by
			 the head of such agency);
					(2)with respect to lands under the
			 jurisdiction of the agency that are described in paragraph (1), a list of the
			 lands that the head of such agency determines have significant potential for
			 use for hunting, fishing, and other recreational purposes; and
				(3)with respect to
			 lands under the jurisdiction of the agency listed under paragraph (2), a plan
			 developed by the agency that—
					(A)identifies how public access and egress
			 could reasonably be provided to the legal boundaries of such lands in a manner
			 that minimizes the impact on wildlife habitat and water quality;
					(B)specifies the
			 actions recommended to secure such access and egress, including acquiring an
			 easement, right-of-way, or fee title from a willing owner of lands abutting
			 such lands or the need to coordinate with State land management agencies or
			 other Federal or State governmental entities to allow for such access and
			 egress; and
					(C)is consistent with
			 the travel management plan in effect on such lands.
					(b)List of public
			 access routes for certain landsNot later than one year after the date of
			 the enactment of this Act, each head of a Federal public land management agency
			 shall make available to the public on the Web site of the agency, and
			 thereafter revise as the head of the agency determines is appropriate, a list
			 of roads or trails that provide the primary public access and egress to the
			 legal boundaries of contiguous parcels of land equal to more than 640 acres in
			 size under the jurisdiction of such agency on which the public is allowed under
			 Federal or State law to hunt, fish, or to use such lands for other recreational
			 purposes.
			(c)Means of public
			 access and egress includedWhen considering public access and
			 egress under subsections (a) and (b), the head of a Federal public land
			 management agency shall consider public access and egress to the legal
			 boundaries of lands described in such subsections, including access and
			 egress—
				(1)by motorized or
			 non-motorized vehicles; and
				(2)on foot or
			 horseback.
				(d)DefinitionsIn this section:
				(1)The term
			 Federal public land management agency means the National Park
			 Service, the United States Fish and Wildlife Service, the Forest Service, and
			 the Bureau of Land Management.
				(2)The term
			 travel management plan means a plan for the management of
			 travel—
					(A)with respect to
			 lands under the jurisdiction of the National Park Service, on park roads and
			 designated routes under section 4.10 of title 36 of the Code of Federal
			 Regulations (or successor regulation);
					(B)with respect to lands under the
			 jurisdiction of the United States Fish and Wildlife Service, on such lands
			 under a comprehensive conservation plan required under section 4(e) of the
			 National Wildlife Refuge System Administration Act of 1966 (16 U.S.C.
			 668dd(e));
					(C)with respect to lands under the
			 jurisdiction of the Forest Service, on National Forest System lands under part
			 212 of title 36 of the Code of Federal Regulations (or successor regulations);
			 and
					(D)with respect to lands under the
			 jurisdiction of the Bureau of Land Management, under a resource management plan
			 developed under the Federal Land Policy and Management Act (43 U.S.C. 1701 et
			 seq.).
					3.Funds for public
			 access to Federal land for recreational purposesSection 7(a)(1) of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–9) is amended by adding at the
			 end the following:
			
				Recreational
				public access to Federal landIn an amount not less than 1.5 percent of
				such moneys, for projects that secure public access to Federal land for
				hunting, fishing, and other recreational purposes through easements,
				rights-of-way, or fee title acquisitions, from willing
				sellers.
				.
		
